Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Woe ee ee x
CENTER FOR BIOLOGICAL DIVERSITY, :
et al.,
Plaintiffs,
20-cv-6572 (JSR)
-y-
OPINION
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al., :
Defendants. :
Wo ee eee x

JED S. RAKOFF, U.S.D.dJ.

This suit challenges the failure of the U.S. Environmental
Protection Agency (“EPA”) to consult with the Fish and Wildlife
Service (“FWS”) and the National Marine Fisheries Service (“NMFS”)
in connection with a temporary nonenforcement policy (the
“Policy”) the EPA published in March 2020 in response to the
pandemic. The Endangered Species Act (“ESA”) and its implementing
regulations require that an agency consult with the FWS and/or the
NMFS before taking any action that may affect endangered or
threatened species. In an emergency, the agency may informally
notify the NMFS and/or the FWS, take the action, and engage in
formal consultation with the FWS and/or the NMFS thereafter.

In March 2020, the EPA published the Policy, which announced
that it “d[id] not expect to seek penalties for violations of”

certain routine requirements, including sampling, testing,
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 2 of 20

training, and reporting, if the noncompliance was caused by COVID-
19.1 The EPA did not consult with the FWS or the NMFS regarding
the Policy, including under the provision for emergency
consultation. Plaintiff non-profit organizations sued. The
Policy has now terminated, but plaintiffs seek to compel the EPA
to engage in post-hoc consultation with the FWS and the NMFS.

Now before the Court are the parties’ cross-motions for
summary judgment. One of the principal disputed issues, and
ultimately the dispositive issue, 1s standing. The EPA does not

deny that if excess pollutants were to enter the habitat of the

Atlantic and shortnose sturgeons -~ endangered species studied by
members of the plaintiff organizations -- then those members would
suffer an injury sufficient to confer standing. However, the

defendants maintain that the plaintiffs offer no evidence from
which a jury could reasonably infer that the Policy caused a real
risk of excess discharge into sturgeon habitat. The Court agrees.
Therefore, by bottom-line order, ECF No. 40, the Court granted the

defendants’ motion and denied the plaintiffs’ motion.

 

1 Susan Parker Bodine, EPA, COVID-19 Implications for EPA’s
Enforcement and Compliance Assurance Program (Mar. 26, 2020),
https: //www.epa.gov/sites/production/files/2020-03/documents/

oecamemooncovidl9implications.pdf.
2

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 3 of 20

BACKGROUND

A. The Endangered Species Act

 

Congress enacted the ESA in 1973 to preserve endangered and
threatened species. ESA Section 7 provides, in pertinent part:

Each Federal agency shall, in consultation with and with
the assistance of the Secretary [of the Interior, or the
Secretary of Commerce with respect to certain marine
life], insure that any action authorized, funded, or
carried out by such agency . . . is not likely to
jeopardize the continued existence of any endangered
species or threatened species or result in the
destruction or adverse modification of [eritical]
habitat... . In fulfilling the requirements of this
paragraph each agency shall use the best scientific and
commercial data available.

16 U.S.C. § 1536(a) (2). An implementing regulation provides, “Each
Federal agency shall review its actions at the earliest possible

time to determine whether any action may affect listed species or

critical habitat. Tf such a determination is made, formal
consultation is required, [with exceptions not relevant here] .”
50 C.F.R. § 402.14(a). “Action means all activities or programs

of any kind authorized, funded, or carried out, in whole or in
part, by Federal agencies .. . ,” including, inter alia, “actions
directly or indirectly causing modifications to the land, water,
or air.” 50 C.F.R. § 402.02.

When formal consultation is required, the pertinent agency
must send the NMFS and/or the FWS certain information, id.
402.14(c), and “[f]ormal consultation concludes within 90 days

after its initiation unless extended” by mutual agreement between
3

 

 

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 4 of 20

the agency and the NMFS and/or the FWS, id. 402.14(d). The
regulations further provide that

where emergency circumstances mandate the need to
consult in an expedited manner, consultation may be
conducted informally through alternative procedures that
[NMFS or FWS] determines to be consistent with the
requirements of sections T(a)-(d) of the [ESA]. This
provision applies to situations involving acts of God,
disasters, casualties, national defense or security
emergencies, etc. Formal consultation shall be
initiated as soon as practicable after the emergency is
under control.

Id. 402.05 (lettering omitted).

 

B. The Temporary Nonenforcement Policy

 

On March 26, 2020, the EPA issued a memorandum entitled
“COVID-19 Implications for EPA’s Enforcement and Compliance
Assurance Program.” SUF @ 1.? The Policy provides that the EPA

generally “does not expect to seek penalties for violations of

 

routine compliance monitoring, integrity testing, sampling,
laboratory analysis, training, and reporting or certification
obligations in situations where the EPA agrees that COVID-19 was
the cause of the noncompliance and the entity provides supporting
documentation to the EPA upon request.” Policy 3. Despite this

announcement of the EPA’s general intention, the EPA continued to

 

have enforcement discretion. SUF 7 67. The Policy further

 

2 “SUF” refers to the parties’ Rule 56.1 Statements of Undisputed
Facts, which are numbered sequentially. SUF G9 1-63 refer to
Defendants’ Response to Plaintiffs’ Rule 56.1 Statement, ECF No.
33. SUF (Uf 64 et seq. refer to Plaintiffs’ Response to Defendants’
Rule 56.1 Statement, ECF No. 38.

4

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 5 of 20

provides that, “[iJn general, absent exigent circumstances, the
EPA does not plan to ask facilities to ‘catch-up’ with missed
monitoring or reporting if the underlying requirement applies to
intervals of less than three months.” Id.

The Policy contains exceptions; for example, it states that
“the EPA has heightened expectations for public water systems. The
EPA expects operators of such systems to continue normal operations
and maintenance as well as required sampling to ensure the safety
of our drinking water supplies.” Id. 6. The Policy declines to
“relieve[] any entity from the responsibility to prevent, respond
to, or report accidental releases of oil, hazardous substances,
hazardous chemicals, hazardous waste, and other pollutants, as
required by federal law,” and disclaims any “willingness to
exercise enforcement discretion in the wake of such a release.”
Id. at 7.

Permittees across the country submit certain reporting data
to the EPA using the National Pollutant Discharge Elimination
System (“NPDES”). On March 31, 2020, the EPA issued a memorandum
advising permittees to use the code “Z” in the NPDES system if
data was missing or incomplete because of COVID-19 and “the
permittee believes the .. . Policy applies to their routine
monitoring or sampling noncompliance.” David A. Hindin, EPA,
Temporary Advisory for National Pollutant Discharge Elimination

System (NPDES) Reporting in Response to COVID-19 Pandemic 2 (Mar.
5

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 6 of 20

31, 2020) (the “NPDES Advisory”). Recognizing that some permittees
would be unable to promptly update their internal systems to add
the code “Z” as an option, the NPDES Advisory suggested, in the
alternative, the use of “K” (natural disaster) or another rarely
used code. Id. The NPDES Advisory explained that if an entity
submitted missing or incomplete data with code “Z,” then a non-
receipt violation would not be automatically generated. Id.
However, “EPA and authorized NPDES Programs may use the COVID-19
code if follow-up is needed to determine if the criteria set forth
in the .. . Policy for use of enforcement discretion are met.”
Id. It is undisputed that as of July 7, 2020, permittees had used
the “Z” code to explain missing or incomplete data on more than
350 occasions. Ommen Decl. Ex. F, ECF No. 25-6.

The EPA did not consult with the FWS or the NMFS under Section
7 of the ESA and its implementing regulations regarding the Policy,
not even using the procedures for emergency consultation. On June
29, 2020, the EPA issued an addendum to the Policy, providing that
it would terminate on August 31, 2020, which it did. SUF II 69-70.

Cc. Plaintiffs’ and Their Members’ Interests in the Action

Plaintiffs are the Center for Biological Diversity,
Waterkeeper Alliance, Inc., and Riverkeeper, Inc. The Center for
Biological Diversity is a nonprofit organization with more than

81,843 members “dedicated to the preservation, protection, and

restoration of biodiversity, native species, ecosystems, and
6

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 7 of 20

public lands through science, policy, education, and environmental
law.” SUF FTG 21-22. Waterkeeper Alliance is a not-for-profit
umbrella corporation, connecting more than 350 member and
affiliate organizations, which cumulatively have tens of thousands
of members in the U.S. SUF @ 51. Waterkeeper Alliance seeks to
protect water quality. SUF @ 52. Riverkeeper is a 501(c) (3)
not-for-profit environmental organization with approximately 3,807
members. SUF 97 59. Its mission includes safeguarding the Hudson
River and its tributaries. SUF 7 60.

Martin J. Hamel, Ph.D., a member of the Center for Biological
Diversity, is a fish biologist focusing on endangered fish species,
such as Atlantic and shortnose sturgeon. SUF Tf 33-35. He has
spent, and plans to continue to spend, a considerable amount of
time studying and writing about sturgeon. SUF J 39. John R.
Waldman, Ph.D., a member of Riverkeeper, is an aquatic conservation
biologist, focusing on endangered fish species, such as Atlantic
and shortnose sturgeon. SUF II 41-43. Sturgeon are vulnerable to
harm from pollution from industrial and wastewater treatment plant
discharge. SUF @ 45.3 The loss of sturgeon would harm Hamel and
Waldman’s abilities to research, study, and/or enjoy the fish.

SUF 979 38, 47.

 

3 Some aspects of SUF 7 45 are disputed, but this fact is not.
7

 

 

 

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 8 of 20

De Prior Litigation

The Policy was the subject of two prior lawsuits in this
Circuit. In New York v. EPA, No. 20-cv-3714 (CM) (S.D.N.Y. 2020),
nine states sought a preliminary injunction against the Policy.
The action was stayed once the EPA announced that the Policy would
terminate on August 31, and thereafter it was voluntarily

dismissed.

In Natural Resources Defense Council v. Bodine, No. 20-cVv-

 

3058 (CM), 471 F. Supp. 2d 524 (S.D.N.Y. July 8, 2020),
environmental groups challenged the speed of EPA’s response to an
emergency rulemaking petition the organizations had filed. The
environmental groups had “petitioned EPA to publish a rule, on an
emergency basis and effective immediately, that would require any
entity that suspends monitoring and reporting because of the
COVID-19 pandemic to provide written notice to EPA, which EPA would
then make available to the public.” Id. at 527. Fifteen days
after filing the emergency rulemaking petition, plaintiffs sued,
claiming that the agency had failed to respond to their petition
“within a reasonable time,” as required by the Administrative
Procedure Act, 5 U.S.C. § 555(b).

On cross-motions for summary judgment, then-Chief Judge
McMahon dismissed the case for lack of standing. She held that,
while the plaintiff organizations claimed a right to information,

“[n]lo rule requiring EPA to report the information of which
8

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 9 of 20

Plaintiff are being deprived is presently on the books.” Id. at
935. Although the plaintiffs also claimed injury through
environmental harms, the Court found that “Plaintiffs’ claim to
[any such] injury in fact is built on multiple layers of
speculation” without “a scintilla of evidence.” Id. at 537.

To prove standing, the plaintiffs had offered affidavits
describing their members’ fears that the Policy would lead to
pollution increases, combined with published articles showing, in
general, “that the failure to report and monitor correlates with
increased pollution.” Id. However, plaintiffs did not provide
evidence substantiating their fears by linking that general
principle to the Policy. “Since [Plaintiffs] admit that the
Plaintiff organizations themselves engage in monitoring
activities, their failure to offer more than speculation about
what might happen dooms their cause.” Id.

The Chief Judge reasoned:

To credit Plaintiffs’ argument would require not only

accepting that the Policy will cause regulated entities

to cease monitoring and reporting temporarily because

their employees are locked down due to COVID and unable

to come to work -- a proposition I have no difficulty

embracing -- but also that the EPA's policy of selective

nonenforcement (bounded by certain requirements imposed

on the regulated entities) will in turn cause those

entities to increase pollution and create chemical

safety hazards -- this despite the fact that the Policy

does not change any substantive requirements, let alone

substantive emissions or discharge limits, or alter the

ability of EPA, states, and citizens to sue where there
are such environmental law violations.

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 10 of 20

Id. at 539-40.

Plaintiffs filed the instant suit on August 18, 2020. The
parties agreed to forgo discovery and proceed directly to summary
judgment. 4

LEGAL STANDARD

The Court “shall grant summary judgment if the movant shows
that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). The Court is required to resolve all ambiguities and
draw all factual inferences in favor of the non-moving party.

Rattner v. Netburn, 940 F.2d 204, 209 (2d Cir. 1991).

 

Article III of the Constitution extends federal courts’
jurisdiction only to cases and controversies, and the Supreme Court
has interpreted this to mean that federal jurisdiction exists only
when the plaintiff has standing -- that is, “a personal stake in
the outcome of the controversy.” Warth v. Seldin, 422 U.S. 490,
498 (1975) (internal quotation marks omitted).

To show standing, a plaintiff must demonstrate (1) “an injury
in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a

 

4 For this reason, although plaintiffs argue under Federal Rule of
Civil Procedure 56(d) that they should be permitted to take
additional discovery, that argument lacks merit. Plaintiffs chose
to proceed directly to summary judgment and cannot now be heard to

complain about insufficient discovery.
10

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 11 of 20

 

favorable judicial decision.” Spokeo, Inc. Vv. Robins, 136 S. Ct.
1540, 1547 (2016). An organization may demonstrate standing in
the same way as a natural person (“organizational standing”) by

demonstrating these same three requirements of injury-in-fact,
traceability, and redressability. N.Y. Civil Liberties Union v.

N.Y.C. Transit Auth., 684 F.3d 286, 294 (2d Cir. 2012).

 

Alternatively, an organization may demonstrate standing on behalf
of its members (“associational standing”) by demonstrating
“(a) its members would otherwise have standing to sue in their own
right; (b) the interests it seeks to protect are germane to the
organization’s purpose; and (Cc) neither the claim asserted nor the
relief requested requires the participation of individual members
in the lawsuit.” Hunt v. Wash. State Apple Adver. Comm’n, 432
U.S. 333, 343 (1977).

A plaintiff’s burden to plead and prove standing corresponds
to its burden to plead and prove the elements of its cause of
action at each stage of a case. Lujan v. Defs. of Wildlife, 504
U.S. 555, 561 (1992). Therefore, a party is entitled to summary
judgment as to standing only if it establishes that, viewing the
evidence and drawing reasonable inferences in the light most
favorable to the non-moving party, there are no genuine disputes
of material fact regarding whether a plaintiff has standing. See
Dep’t of Commerce v. U.S. House of Representatives, 525 U.S. 316,

329 (1999).
11

 

 

 

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 12 of 20

Traditional injury-in-fact requires proof of an injury that
is “concrete and particularized” and “actual or imminent, not
conjectural or hypothetical.” Spokeo, 136 S. Ct. at 1548. These
traditional requirements still apply but are viewed in a more
generous light when plaintiffs claim a procedural injury.

Massachusetts v. E.P.A., 549 U.S. 497 (2007). Specifically,

 

“[wlhen a litigant is vested with a procedural right, that litigant
has standing if there is some possibility that the requested relief
will prompt the injury-causing party to reconsider the decision
that allegedly harmed the litigant.” Id. at 518.

The Second Circuit described how to analyze standing when a
plaintiff claims procedural injuries in Strubel v. Comenity Bank,
842 F.3d 181 (2d Cir. 2016). The Second Circuit construed the
Supreme Court’s decision in Spokeo to mean that “an alleged
procedural violation can by itself manifest concrete injury where
Congress conferred the procedural right to protect a plaintiff’s
concrete interests and where the procedural violation presents a
‘risk of real harm’ to that concrete interest.” Id. at 190.
However, “even where Congress has accorded procedural rights to
protect a concrete interest, a plaintiff may fail to demonstrate
concrete injury where violation of the procedure at issue presents

no material risk of harm to that underlying interest.” Id.°

 

5 Other circuits apply similar standards. For example, the Ninth
Circuit has held that “[iJn the context of procedural violations,
12

 

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 13 of 20

Putting all this together following Spokeo and Strubel, in
order to demonstrate associational standing on behalf of its
members based on a procedural injury a plaintiff organization must
show seven things: (1) Congress accorded procedural rights to
plaintiff’s member(s); (2) those procedural rights were created to
protect a concrete interest held by member(s); (3) the plaintiff
has shown a “risk of real harm” to that concrete interest; (4)
that risk of real harm is fairly traceable to the procedural
violation; (5) that risk of real harm could be redressed by the

Court; (6) the protected interest is germane to the plaintiff

 

the injury-in-fact requirement is met if ‘the procedures in
guestion are designed to protect some threatened concrete interest
of [the petitioner] that is the ultimate basis of his standing.’”
National Family Farm Coalition v. EPA, 966 F.3d 893, 909 (9th Cir.
2020) (quoting Salmon Spawning & Recovery All. v. Gutierrez, 545
F.3d 1220, 1225 (9th Cir. 2008)) (second alteration in original).
Similarly, under D.C. Circuit precedent, a plaintiff claiming a
procedural injury can demonstrate standing through “two causal
links: one connecting the omitted [procedural step] to some
substantive government decision that may have been wrongly decided
because of the lack of [that procedural requirement] and one
connecting that substantive decision to the plaintiff’s

 

 

 

particularized injury.” Ctr. for Biological Diversity v. EPA, 861
F.3d 174, 184 (D.C. Cir. 2017) (internal quotation marks omitted)
(alterations in original). The D.C. Circuit has explained that

the second link in this causal chain need not demonstrate “that
harm to [the plaintiff] has in fact resulted from the EPA’s
procedural failures; instead, it must demonstrate that there is a
substantial probability that local conditions will be adversely
affected and thus harm [the plaintiff].” Id. (internal quotation
marks and citation omitted).

13

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 14 of 20

organization’s purpose, and (7) the participation of individual
members in the lawsuit is not required to afford relief.®
DISCUSSION
The parties principally dispute parts (3) through (5) of this
T-part inquiry -- that is, whether the plaintiffs have shown a
risk of real harm to a concrete interest held by their members
that is fairly traceable to the Policy and redressable by the Court
—~ but the Court will address each part in turn.
1. Whether Plaintiffs’ Members Have Procedural Rights
There is no doubt that in this case the plaintiffs have
satisfied the first requirement: Congress conferred procedural
rights on the plaintiffs and their members through the citizen-suit
provision of the ESA, which grants them the right to sue EPA for
a failure to consult with the FWS and the NMFS.

2. Whether the Procedural Rights Are Designed To Protect
Plaintiffs’ Members’ Concrete Interests

The second requirement is likewise satisfied because

plaintiffs’ members have concrete, substantive interests in
certain endangered species -— specifically, the Atlantic and
shortnose sturgeon. The “desire to use or observe an animal

species, even for purely esthetic purposes, is undeniably a

 

6 Here, these last two requirements are not at issue. The EPA does
not dispute that the interests the plaintiffs seek to protect are
germane to their purposes, nor does the EPA argue that the presence
of individual members is required in this lawsuit.

14

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 15 of 20

cognizable interest for purpose of standing.” Lujan v. Defs. of

 

Wildlife, 504 U.S. 555, 562-63 (1992). Plaintiffs have established
that their members, including Hamel and Waldman, have not only
aesthetic but also professional interests in the preservation of
endangered sturgeon. And one purpose of the citizen-suit provision
is to allow citizens to protect just such interests.

3-5. Whether Plaintiffs Have Shown “a Risk of Real Harm” to
Their Members’ Concrete Interests That Is Fairly Traceable
to the Policy and Redressable by the Court

The next three requirements relate to the traditional
three-prong standing inquiry, beginning with injury-in-fact. As
previously noted, because plaintiffs allege procedural injury,
they need not show the same degree of concrete, particularized,
and actual or imminent harm that they would otherwise need to show,
but they must nevertheless demonstrate a “risk of real harm” to
plaintiffs’ members’ legally protected interest in the sturgeon
that is fairly traceable to the Policy and redressable by the
Court. Strubel, 842 F.3d at 190. This is the heart of the parties’
dispute concerning standing.

The EPA does not deny that increased wastewater discharge
poses a risk of real harm to sturgeon. The question is whether
plaintiffs have shown that there was a real risk of increased
wastewater discharge traceable to the Policy.

Plaintiffs’ arguments for why there was a real risk of excess

discharge are threefold. First, like the plaintiffs before Chief
15

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 16 of 20

Judge McMahon, they argue that the reason for any enforcement
program in the first place is to ensure compliance. By removing
the threat of civil penalties, the Policy, in plaintiffs’ words,
“essentially gave the green light for non-compliance, even if the
Policy did not specifically remove [permittees’] obligations and
[even if] such non-compliance could be blamed on the pandemic.”
Pls.’ Opp. to Def’ts’ Mot. for Summ. J., ECF No. 36, at 4 (‘“Pls.’
Opp.”). The EPA responds that, in assessing whether plaintiffs
have shown an injury-in-fact, courts generally presume that
“respondents will conduct their activities within the law.” O’Shea
vy. Littleton, 414 U.S. 488, 497 (1974).

Each side has a point. On the one hand, the raison d'étre of
EPA’s Policy was that the EPA recognized that, because of the
pandemic, permittees might not be able to achieve full compliance
with the law. The Court should not presume complete compliance
with the law when the EPA itself presumes the opposite.

On the other hand, the Policy presumed routine reporting
deficiencies, not excess discharge; plaintiffs must show a real
risk of excess discharge in order to show a risk of real harm to
sturgeon. Indeed, not only does the Policy not presume excess
discharge; it requires permittees to notify EPA if they anticipate
that COVID-19 or related monitoring failures could cause excess
discharge. Plaintiffs offer no evidence that EPA received any

such warnings, let alone ones germane to sturgeon.
16

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 17 of 20

in addressing these motions, the stage of the case matters
because plaintiffs’ theory is not implausible. It stands to reason
that monitoring deficiencies could well lead to excess discharge.
But such speculation is not enough because this is summary
judgment. No matter how plausible plaintiffs’ allegations, the
Court cannot presume, without evidence, that permittees disobeyed
the law by discharging excess pollutants.

Second, plaintiffs argue that the Court can infer a “potential
increase in pollution from [the] hundreds, if not thousands, of
waivers that permittees sought under the Policy.” Pls.’ Opp. 4.
However, among the NPDES facilities that failed to provide complete
data and used code “Z” to justify that failure, plaintiffs have
identified only one that discharges into a sturgeon habitat. SUF
q 17 (disputed on unrelated grounds). The EPA responds that the
use of NPDES code “Z” indicates a lack of reporting data, but it
does not indicate that an entity emitted excess discharge (let
alone that the one site discharging into a sturgeon habitat did
so).

The EPA has the better of the argument. “Z" NPDES codes
undeniably demonstrate monitoring failures, but that does not mean
that they were coupled with excess discharge. Again, this is a
summary judgment motion; a reasonable factfinder could not simply
presume, without evidence, that monitoring failures caused excess

discharges. Therefore, neither can the Court.
17

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 18 of 20

Finally, plaintiffs attempt to provide more concrete proof
that there was a real risk of excess discharge by pointing to a
single, non-peer-reviewed study by researchers at the American
University School of Public Affairs. See Claudia Persico & Kathryn
Johnson, The Effects of Increased Pollution on COVID-19 Cases and
Deaths (Aug. 8, 2020, as _rev’d Oct. 29, 2020), available at
https: //papers.ssrn.com/sol3/papers.cfm?abstract_id=3633446. The
authors reviewed air quality data before and after EPA’s
announcement of the Temporary Nonenforcement Policy. They found
that counties with 6 or more Toxic Release Inventory (“TRI”) sites
“saw a 14 percent increase in pollution on average following the
EPA's rollback of enforcement, compared to counties with [1 to 5]
TRI sites.” Id. at l.

The EPA responds that the study concerned air pollution, and
the Court cannot reasonably infer from increased air pollution
that there was an increased risk of water pollution -~ let alone
of water pollution at the single site that plaintiffs identified
that used code “Z” and discharged into a sturgeon habitat.

Although the American University study comes a bit closer to
the mark, the EPA ultimately has the better of this argument. The
american University study is so far removed from the facts of this

case that the plaintiffs seek to extrapolate from it more than a

18

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 19 of 20

factfinder reasonably could.’ Consider each link in the
inferential chain:

e Does the American University study demonstrate increased air
pollution during the time of the Policy?

o Yes, viewing the study in the light most favorable to
plaintiffs, a reasonable juror could conclude that it
does.

e Is the increase in air pollution fairly traceable to the
Policy?

o Perhaps. Drawing reasonable inferences in favor of the
plaintiff, a jury could so find.

e Thus, can one reasonably infer that the Policy also posed a
real risk of increased water pollution?

o This is a close question. It is a very substantial
logical leap; on the other hand, because this a case of
procedural injury, the plaintiff need only show a “risk
of real harm,” not the same concrete, particularized,
and actual or imminent harm that would otherwise be
required. On this lower standard, drawing inferences in
plaintiffs’ favor, a reasonable juror might conclude
that the American University study demonstrates a real
risk of increased water pollution.

e Can one therefore infer a real risk that the Policy caused
excess water pollution in the sturgeon habitat specifically?

o This inference extrapolates too far. No juror could
reasonably reach this specific conclusion about a
particular aquatic habitat from the far different, far
more general evidence about air pollution offered by the
American University study.

In the end, even when viewing the evidence in the light most

favorable to plaintiffs and drawing all reasonable inferences in

 

7 The Court does not consider the question whether this non-peer-
reviewed study is rigorous enough to pass muster under Daubert.
19

 

 

 

 

 

 

 

 
Case 1:20-cv-06572-JSR Document 41 Filed 06/02/21 Page 20 of 20

their favor, a factfinder could not reasonably conclude from
plaintiffs’ scant evidence that there was a real risk of increased
discharge in sturgeon habitat traceable to the Policy. Therefore,
plaintiffs lack standing.

For the foregoing reasons, by bottom-line order, ECF No. 40,
this Court denied the plaintiffs’ motion for summary Judgment and
granted the defendants’ motion for summary judgment.

The Clerk is respectfully directed to close this case.

 

SO ORDERED.
Dated: New York, NY Nal def.
June 2, 2021 JED @&. RAKOFF U.S.D.J.

20

 

 

 

 

 
